Title: [Diary entry: 22 November 1788]
From: Washington, George
To: 

Saturday 22d. Thermometer at 50 in the Morning 66 at Noon and 66 at Night. A very thick fog in the Morning—but clear, calm & remarkably pleasant afterwards. Docter Lee going away after breakfast I rid to all the Plantations. In the Neck—Seven plows began to break up that part of field No. 8 wch. is directly opposite to Mr. [Abednego] Adams’s on the point. The other hands having finished spreading the flax were employed in threshing out Pease. At Muddy hole—finished gathering the Corn in the New ground & Carting it to the Plantation. The Grey Mare slunk her fold. At Dogue run—Seven Plows as usual were at Work. The other hands were Riddling Potatoes. At the Ferry & French’s (which are now united under one management) Six plows were at Work as usual and the other People began to get Corn from the Ferry field No. part & to husk it. Began at all the Plantations to feed my fatting hogs with Corn,

not finding that they throve much on Potatoes altho’ they eat them very greedily. This might be owing to their not having sufficient age, for they are all young and growing.